Citation Nr: 0600440	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-08 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of bilateral proliferative diabetic retinopathy 
with decreased visual fields. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 22 years 
between June 1957 and September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for diabetes mellitus with diabetic retinopathy 
and bilateral cataracts.  In a June 1998 rating decision, the 
RO increased the evaluation for diabetes mellitus with 
diabetic retinopathy and bilateral cataracts to 20 percent.  

In July 2004, the RO continued the 20 percent evaluation for 
diabetes, and assigned a separate 20 percent evaluation for 
residuals of bilateral proliferative diabetic retinopathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to increased 
evaluations for his diabetes, and diabetic retinopathy.  

In an August 2005 statement, the veteran's representative 
essentially stated that the veteran's disabilities have 
worsened since the last VA examination and indicated that the 
evidence of record is too old to adequately evaluate the 
veteran's service-connected diabetes and residuals of 
diabetic retinopathy. 

On review, the most recent VA examination for the veteran's 
diabetes was conducted in January 2001, at which time, the 
veteran reported that his symptoms had improved since 
starting on medication.  His diabetes was regarded as 
controlled.  However, more recent VA treatment notes dated in 
July 2003 reflect that the veteran's diabetes was 
uncontrolled.  His sugar levels were elevated, and diet and 
exercise were discussed with the veteran.  These findings 
were not noted in the July 2004 rating decision.  

Given that the veteran's last VA examination for diabetes was 
conducted in January 2001, that subsequent treatment records 
show a change in his disability, and that he currently 
complains of increased symptomatology, the Board finds that a 
more contemporaneous VA examination is needed in order to 
assess the current severity of his diabetes.  Similarly, the 
veteran's most recent eye examination was conducted in 
January 2001, therefore the Board finds that a more 
contemporaneous ophthalmologic examination is necessary.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. 
§ 4.2 (2005).  Where further evidence, or clarification of 
the evidence, is needed for proper appellate decision-making, 
a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2005).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request all treatment 
records dated from July 2004 to the 
present from the VA Medical Center in 
Atlanta.

2.  The veteran should be afforded a VA 
endocrinology examination to determine 
the current severity of diabetes 
mellitus.  The examiner should review the 
claims folder prior to the examination.  
All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should be asked to provide a 
complete rationale for all his or her 
opinions and conclusions in the 
examination report.

The veteran is service-connected for 
diabetic retinopathy; all other 
complications of diabetes mellitus should 
be noted.  The examiner should record the 
veteran's body weight, describe any 
change in weight during the past year, 
and state whether the veteran is obese, 
underweight, or at ideal body weight.  
The examiner should describe his general 
state of health; his ability to engage in 
usual activities and the regularity of 
activities; patterns of eating, work, 
exercise, and sleep; and whether he is 
fatigued.  The examiner should record the 
types of insulin taken, the number of 
units needed daily, and the time of day 
injected; and if other hypoglycemic 
agents are used, the types and amounts 
should be specified.  The examiner should 
record the caloric content of veteran's 
regular diet; and if the veteran does not 
know the number of calories consumed, it 
should be so stated.  Inquiry into 
specific complaints he has considering 
control of his blood sugar should be 
made.

The examiner should also describe in 
detail the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, monthly), 
and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof). 

Finally, the examiner should describe in 
detail the effect, if any, the diabetes 
mellitus has on the veteran's social and 
industrial activities (e.g., whether the 
diabetes requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly- 
controlled, or uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

3.  The veteran should be afforded a VA 
ophthalmology examination in order to 
determine the current severity of his 
service-connected residuals of bilateral 
proliferative diabetic retinopathy.  
Visual acuity testing and visual field 
testing should be conducted using the 
Goldmann Perimeter Chart.  All clinical 
findings should be reported in detail.  
The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected residuals of 
bilateral proliferative diabetic 
retinopathy.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing 
(i.e., identify the degrees and quadrants 
where visual loss exists).  

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

